*192IN FURTHER RESPONSE TO APPLICATION FOR REHEARING.
Before the relation of debtor and creditor ever existed between the complainant and the mortgagor, all the right, title, interest, claim, and demand of the mortgagor, as well as of his creditors, in and to the lands in question were gone. All these rights, including the legal title, the equity of redemption, and the statutory right, had passed out of the debtor and his creditors. Hów is it possible, by statute or otherwise, to again subject this same property to pay. the debts due the subsequent creditors? This would clearly be'subjecting one man’s property or rights to pay. the debts of another ; and this our redemption statutes never intended to do.
Redemption from a sale ex vi termini means- reviving a right which was lost by virtue of the sale. If no right existed when the sale was made, none could be lost thereby; and there is, and can be,' nothing to redeem. This we think a conclusive answer to every contention made by appellant in all his numerous briefs on the (Original hearing and on the application for a rehearing. We have devoted much time to this appeal, and we feel no doubt as to the correctness of our conclusions -